Name: Commission Regulation (EEC) No 1796/83 of 30 June 1983 amending Regulations (EEC) No 1403/83, (EEC) No 1427/83 and (EEC) No 1428/83 concerning special intervention measures for common wheat of bread-making quality at the end of the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 83 Official Journal of the European Communities No L 176/59 COMMISSION REGULATION (EEC) No 1796/83 of 30 June 1983 amending Regulations (EEC) No 1403/83 , (EEC) No 1427/83 and (EEC) No 1428/83 concerning special intervention measures for common wheat of bread-making quality at the end of the 1982/83 marketing year the period foreseen by these Regulations ; whereas the said period should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas, Commission Regulation (EEC) No 1403/83 (3), (EEC) No 1427/83 (4) and (EEC) No 1428/83 Q applying special intervention measures for common wheat of bread-making quality at the end of the 1982/83 marketing year in the Netherlands, Belgium, the Federal Republic of Germany and France provide that the measures shall be implemented not later than 30 June 1983 ; Whereas the delay in publication of the abovemen ­ tioned Regulations will make it impossible for deliv ­ eries of the quantities offered to be completed within HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 (3) of Regula ­ tion (EEC) No 1403/83 , (EEC) No 1427/83 and (EEC) No 1428/83, '30 June 1983' is hereby replaced by '31 July 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 164, 14 . 6 . 1982, p. 1 . h) OJ No L 143, 2. 6 . 1983 , p. 21 . O OJ No L 145, 3 . 6 . 1983 , p . 24. H OJ No L 145, 3 . 6 . 1983, p. 26 .